Citation Nr: 0941794	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as a sinus disorder and bronchitis.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO rating decision.  

Following the last RO adjudication, the Veteran submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings of chronic sinusitis or bronchitis, pneumonia or 
chronic obstructive pulmonary disease (COPD) in service or 
have had any related treatment or symptoms until many years 
thereafter.  

3.  The Veteran currently is not shown to have a chronic 
respiratory disorder, including COPD, that is due to any 
event or incident of his brief period of active service.  


CONCLUSION OF LAW

The Veteran does not have a respiratory disability including 
COPD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

The RO sent the Veteran a letter in June 2007 advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

The June 2007 letter also advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

In addition, the June 2007 letter advised the Veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.

In light of the June 2007 letter, the Board finds that the 
Veteran has received notice of the elements required to 
support his claim for service connection, and what evidence, 
if any, will be obtained by the Veteran, and what evidence, 
if any, will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

Because documents fully meeting the VCAA's notice 
requirements were provided to the Veteran before issuance of 
the October 2007 rating decision, and even though the Veteran 
has not identified or demonstrated that any potential errors 
are prejudicial, the Board finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any 
way, prejudiced the Veteran.  See Shinseki v. Sanders, 07-
1209 slip op. at 11-12 (April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The Veteran was not afforded a VA examination in connection 
with his claim of service connection for a respiratory 
disorder.  

A VA examination is required where the record includes (1) 
competent evidence of a current disability or continuous 
symptoms since service; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) lack of sufficient competent evidence upon 
which the Board can decide the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Here, a VA examination is not warranted since the record 
provides no indication that the Veteran's currently diagnosed 
COPD may be associated with his active service.  Further, the 
record contains sufficient competent evidence upon which the 
Board can decide the claim.  The Board accordingly finds no 
reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for a respiratory disability claimed as a sinus 
disorder and bronchitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

The Board notes that in this case the criteria for 
presumptive service connection under 38 C.F.R. § 3.307 are 
not met since the evidence of record does not show a current 
"chronic" disability as defined in 38 C.F.R. § 3.309(a).  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The Board further notes that service connection may not be 
granted for disability or death due to use of tobacco 
products in service.  38 USCA § 1103.  Service connection may 
only be granted if the disability or death is otherwise shown 
to have been incurred or aggravated during service.  

This includes disability or death that can be service 
connected on a basis other than tobacco use during service, 
and where the disability became manifest or the death 
occurred during service or within an applicable presumptive 
period (to a compensable degree).  38 C.F.R. 3.300(b).  

In the present case, the Board finds that service connection 
is not warranted, because the record does not show that the 
Veteran is presently diagnosed with a chronic respiratory 
disorder that is related to his active service.  

The service treatment record (STR) includes a February 1975 
treatment note reporting "URI" (upper respiratory 
infection).  No indication is provided as to the symptoms or 
treatment.  

At discharge in February 1975, the Veteran completed a self-
report of medical history in which he endorsed having had 
shortness of breath and pain or pressure in the chest.  On 
examination, the sinuses, ears, lungs and chest were found to 
be "normal."  

Further, the STR shows that the Veteran underwent a 
psychiatric evaluation in January 1975.  The diagnosis was 
that of antisocial personality disorder, chronic moderate, 
manifested by manipulative skills, anxiety, nervousness, 
apathy, indifference and depression.  It is further noted 
that the Veteran appeared to be disgusted with the military 
and wanted out.  He seemed immature in dealing with stress 
and inadequate in dealing with the training of advanced 
infantry training (AIT).  If he was to remain on active 
service, he might well cause his unit a burden, and would 
become a motivational and disciplinary problem.  (It was 
recommended that he be administratively separated.)  

Although the Veteran was treated for a URI during service, 
the Board notes that showing that a condition occurred in 
service alone is not enough.  Rather, a current disability 
must result from the in-service condition.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  "Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability.  In the absence of a 
proof of present disability there can be no claim."  
Brammer, 3 Vet. App. at 225 (citation omitted).  

In that regard, the post-service medical evidence first 
includes VA medical center (VAMC) treatment records from 
March 1984, showing that the Veteran presented with 
complaints of a 2-week history of sinus drainage.  A sinus 
series showed findings compatible with acute sinusitis.  

Thereafter, the record includes an early-December 1999 
private treatment note that the Veteran had denied having any 
complaints or known medical problems (besides complaints 
related to a musculoskeletal injury).  

Then, in late December 1999, the Veteran presented with 
complaints of headaches with chills and cough for the last 
five days.  The assessment was that of viral illness with a 
headache.  Follow-up treatment records note an assessment of 
acute febrile illness, rule out meningitis; acute bronchitis, 
rule out pneumonia; and acute cephalgia.  

The Veteran also underwent a chest X-ray studies, which 
showed abnormal left perihilar density, possibly representing 
confluent infiltrate and/or infiltrate adenoma.  There was 
also possibly some early right perihilar infiltrate or 
adenopathy.  A handwritten note indicates that the Veteran 
was informed he might have a small area of pneumonia.  

(The Board notes that subsequent treatment records show that 
the Veteran's complaints of headaches were related to a 
cervical spine injury.)  

The medical evidence next includes a private, February 2004 
emergency room (ER) note reporting that the Veteran presented 
with complaints of flu-like symptoms, including shortness of 
breath with cough and fever.  The Veteran reported having a 
history of asthma.  An examination of the head, ear, nose and 
throat was normal, but there were few scattered rhonchi and 
wheezing at the base of the lungs.  The diagnosis was that of 
acute asthmatic bronchitis.  

Next, a private, February 2005 treatment note shows that the 
Veteran was admitted for treatment with complaints of 
coughing with chest soreness.  He reported a history of 
bronchitis.  

On examination, the chest had coarse breath sounds, but no 
wheezes, rhonchi or rales.  The ears, nose, mouth and throat 
were noted to be unremarkable.  The X-ray studies showed no 
definitive infiltration.  The assessment was that of acute 
bronchitis and musculoskeletal chest wall pain.  The Veteran 
was advised to stop smoking.  

More recently, the Veteran presented in June 2007 to 
establish care with a VAMC.  On intake, he reported a history 
of tobacco use, asthma/allergies, and pneumonia.  Shortly 
thereafter, he underwent a history and physical examination, 
during which he also reported a history of chronic 
obstructive pulmonary disease (COPD), as a chronic smoker 
with 1 pack every 3 days for 35 years; it was noted that he 
refused to quit smoking.  

On review of the systems, the Veteran denied having any ear, 
nose and throat complaints, but endorsed having occasional 
shortness of breath.  

On examination, the nose and throat were normal; the lungs 
were clear to auscultation, without rhonchi or wheeze.  The 
pertinent diagnoses were those of COPD, stable and tobacco 
abuse.  

In October 2007, the Veteran also underwent a general VA 
examination (in connection with a claim for a nonservice-
connected pension).  In pertinent part, the Veteran indicated 
that he was in good health during active service.  

The VA examiner also noted that the Veteran was a smoker and 
used an inhaler for shortness of breath.  On examination, the 
nose, sinus, mouth and throat were noted to be unremarkable; 
breath sounds and air entry were good, and the lungs were 
clear.  [The Board notes that a diagnosis related to a 
respiratory disorder was not provided.]  

The record on appeal also includes a March 2008 VA primary 
care note, which shows that an examination revealed a normal 
nose and lungs that were clear to auscultation without 
rhonchi or wheeze.  The pertinent assessments were those of 
COPD and smoking addiction (not ready to quit).  

Finally, various VAMC historical (administrative) notes from 
July 2008 show that the Veteran reported having recurrence of 
pneumonia with treatment at an ER.  It was noted that in 
light of his recent course of antibiotics, follow-up 
including a chest X-ray examination was indicated.  

In support of his claim, the Veteran testified at the recent 
hearing that his respiratory disorder had its onset in active 
service and continued following his discharge.  He first 
sought treatment after service in 1975 at VA, but did not go 
back again for treatment until "the later years."  He was 
currently diagnosed with bronchitis, but had no current 
diagnosis of a sinus disorder.  

Of importance, the Board also notes that the record includes 
a March 2003 letter from a private physician who was writing 
in connection with a lawsuit unrelated to the present appeal.  

The private physician wrote that he considered the Veteran's 
credibility to be severely at issue in light of his 
previously having discharged the Veteran from his medical 
care due to the Veteran having illegally altered 
prescriptions of narcotics.  Therefore, the physician 
questioned the veracity of the Veteran's previous statements.  

Also, a March 2008 VAMC administrative note reports that a 
urine drug screen was positive for cocaine and cannabinoids.  

On review of this evidence, the Board finds that service 
connection is not warranted.  Although the Veteran was 
treated for an acute upper respiratory infection during 
active service, he underwent a physical examination at 
discharge approximately one week later.  Despite the short 
period of time, there is no indication of any respiratory 
disorder at that time.  

Further, to the extent the medical evidence shows that the 
Veteran was treated intermittently following his discharge 
for respiratory complaints, the initial diagnoses were those 
of acute sinusitis in 1984 and acute bronchitis in 1999, 
2004, 2005 and 2007.  

The medical evidence does not contain a diagnosis of chronic 
sinusitis or bronchitis.  Without evidence of a current 
disability, service connection is not warranted.  See 
Brammer, 3 Vet. App. at 225.  

On the other hand, the Veteran is shown to be presently 
diagnosed with COPD.  The medical evidence provides no basis 
for causally linking his current disability to the one 
episode of URI or another event or incident of the veteran's 
brief period of active service or the Veteran's intermittent 
treatment for acute bronchitis/sinusitis following discharge.  
Rather, the treatment records, including the June 2007 and 
March 2008 VA treatment notes, show that this diagnosis was 
related to the Veteran's longstanding and still ongoing 
smoking habit.  The Board reiterates that, by law, service 
connection may not be granted for a disability such as COPD 
caused by tobacco use.  See 38 C.F.R. 3.300(b).  

Moreover, the Veteran is presently diagnosed with COPD, but 
there is no showing that this condition had its clinical 
onset earlier than many years after service.  See Velez v. 
West, 11 Vet. App. 148, 152 (1998) (where a diagnosis did not 
occur during service or for many years following service, 
service connection may be established if the evidence 
demonstrates that the disability was in fact "incurred" 
during service).  

In making the above determinations, the Board has carefully 
considered the Veteran's lay assertions.  As a layperson, the 
Veteran is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report on that of 
which he or she has personal knowledge); ; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Lay evidence may also be probative evidence in certain 
circumstances with regard to the issue of nexus.  See 
Davidson v. Shinseki, No. 2009-7075 (September 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Here, the Veteran asserts that he has experienced 
continued respiratory problems since his period of active.  

In the present case, the Board initially finds that the 
probative value of the Veteran's lay statements to be limited 
for the purpose of linking the onset of any specific 
respiratory disability such as the currently diagnosed COPD 
to manifestations or symptoms in service.  See Wood, 1 Vet. 
App. at 193 (BVA has a duty to assess the credibility and 
probative weight of the evidence); Caluza, 7 Vet. App. at 511 
(in weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency -- "a legal concept 
determining whether testimony may be heard and considered" -
- and credibility -- "a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  

Moreover, in particular, the Board finds the testimony of the 
Veteran at his recent hearing that he first sought related 
post-service treatment in 1975 to lack inherent credibility 
given his interest in obtaining VA compensation benefits and 
other noted character issues.  In May 2009, on the other 
hand, he submitted other VA outpatient treatment records from 
1984, which he indicated was his earliest post-service 
treatment.  Thus, on comparison, his statements are also 
shown to have been inconsistent.  

In light of these considerations, the Board finds that the 
Veteran's lay assertions alone are insufficient to establish 
a continuity of symptomatology or treatment for respiratory 
disability following service and are afforded limited 
probative weight when considered in light of all the evidence 
of record.  See Caluza, 7 Vet. App. at 511.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for a respiratory 
disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a respiratory disorder is denied.  


REMAND

After a careful review of the record, the Board finds that 
the claim of service connection for tinnitus must be remanded 
for further action.  

Initially, the Board notes, the Veteran testified during his 
hearing that he has current hearing loss and tinnitus.  
Recently, the Court of Appeals for Veterans Claims (CAVC) 
held that the scope of a veteran's claim should be construed 
based on the reasonable expectations of a non-expert, self-
represented claimant, and the evidence developed during the 
claims process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim.  

Therefore, if a Veteran claims service connection for a 
specific disorder, any disorder reasonably encompassed by the 
Veteran's claim must be considered.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Here, in light of the Veteran's Board 
hearing testimony, the Board finds that the present claim 
reasonably encompasses hearing loss and tinnitus.  

In that regard, the Veteran testified that he first noticed a 
ringing in his ears during service after exercises at the 
firing range.  Although the record contains evidence bringing 
the Veteran's credibility into question, the Board notes that 
the service treatment record provides some support for his 
claim.  

In particular, the September 1974 service entrance 
examination shows that an audiological evaluation was 
performed showing results as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 
5
5
--
5
LEFT
5
5
5
--
5

An audiological evaluation was also performed at discharge in 
February 1975, with results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
--
0
LEFT
10
10
5
--
0

These audiometry readings show a decrease in hearing acuity 
at the 500 and 1000 Hertz frequencies during active service.  

Presently, he has not been afforded a VA examination to 
determine the current nature and likely etiology of the 
claimed bilateral hearing loss and tinnitus.  Accordingly, 
upon remand, the RO should schedule the Veteran for a VA 
audiological evaluation.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of all notices of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
scheduling the VA examination and readjudicating the remanded 
claim.

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1. Upon remand, the RO should review the 
record and undertake any necessary 
development found warranted.  Then, the 
RO should arrange for the Veteran to 
undergo a VA examination to determine the 
nature and likely etiology of the claimed 
hearing loss and tinnitus.  

The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner 
for review.  Accordingly, the examiner 
should review the pertinent evidence, 
including the Veteran's lay assertions.  
Further, the examiner should undertake 
all appropriate tests and studies, to 
specifically include audiometry and 
speech discrimination testing for each 
ear.  

Based on the audiometry test results, the 
examiner should specifically indicate 
whether the Veteran currently has 
tinnitus and/or hearing loss, in each 
ear, to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

The examiner should also render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed hearing loss disability and/or 
tinnitus is the result of an in-service 
event, to particularly include noise 
exposure, or other incident of his 
service.  

The VA examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions 
should be provided.  If the examiner 
cannot provide any requested opinion 
without resorting to speculation, he or 
she should explain the rationale for such 
a conclusion.  

3.  To avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions to the extent possible, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the remanded claim of 
service connection in light of all 
pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


